     Case 8:21-bk-10513-ES         Doc 33 Filed 04/13/21 Entered 04/13/21 11:11:16                 Desc
                                    Main Document    Page 1 of 3



 1   Karl Avetoom, In Pro Per
 2   1100 Rutland Road # 9
     Newport Beach, CA 92660
 3   (949) 929-4787
     kia002@att.net
 4
 5
 6
 7
                                 UNITED STATES BANKRUPTCY COURT
 8
                     CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION
 9
                                                          )   Main Case No: 8:21-bk-10513-ES
10   In re:                                               )
                                                          )   Chapter 7
11                                                        )
                                                          )
12       Rosa Fridman,                                    )   Hon. Erithe A. Smith
                                                          )
13                                                        )   CREDITOR KARL AVETOOM’S
                                                          )   EVIDENTIARY OBJECTIONS TO DEBTOR
14                      Debtor                            )
                                                          )   ROSA FRIDMAN’S LIEN AVOIDANCE
15                                                        )   MOTION.
                                                          )
16                                                        )   Doc. 13
                                                          )
17                                                        )   Date:       April 15, 2021
                                                          )   Time:       10:30 A.M.
18                                                        )
                                                          )
                                                              Place:      Courtroom “5A”
19                                                        )               411 West Fourth Street
                                                          )               Santa Ana, CA
20                                                        )
21   TO THE HONORABLE ERITHE A. SMITH, UNITED STATES BANKRUPTCY JUDGE,
22   AND TO ALL INTERESTED PARTIES AND THEIR ATTORNEYS OF RECORD.
23            Creditor Karl Avetoom submits his evidentiary objections to Debtor Rosa Fridman’s Lien
24   Avoidance Motion (“LAM” Doc. 13). Movant Debtor has failed procedurally and substantively.
25            1. Debtor’s LAM violates LBR 4003-2(b) failing to file notice and motion for each purported
26                lien to be avoided. LAM fails to comply with LBR 4003-2(d).
27            2. Debtor’s entire LAM is based upon a third party Preliminary Title Report obtained from a
28                non party, TICOR, with foundational and hearsay objections.

                                                      1


                       EVIDENTIARY OBJECTIONS TO DEBTOR’S LIEN AVOIDANCE MOTION
     Case 8:21-bk-10513-ES        Doc 33 Filed 04/13/21 Entered 04/13/21 11:11:16                  Desc
                                   Main Document    Page 2 of 3



 1              Creditor objects to the evidentiary basis of Debtor’s LAM supported by a third party
 2              unauthenticated preliminary title report and attachments for a non-party under Fed. R.
 3              Evid. 601-603, 801-802; LBR 9013-1(i) (factual contentions involved in any motion
 4              must be presented, heard and determined upon declarations and other written
 5              evidence).
 6          3. Movant failed to submit admissible and credible evidence establishing the liens on the
 7              subject property as well as admissible and credible evidence of the amounts of the liens
 8              (See LBR 4003—2(d). The only evidence Movant submitted in support of the believed
 9              liens is a preliminary title report from a non-witness third party, which is not admissible
10              evidence of the liens against the property F.R.Evid. 601-603, 801-803, LBR 9013-1(i).
11          4. The LAM relies upon various unauthenticated web pages including Redfin and Zillow
12              that are hearsay, including additional foundational evidentiary objections such as Fed. R.
13              Evid. 601-603, 801-802; LBR 9013-1(i).
14          5. There is a factual dispute as to the classification, extent, and priority of Debtor’s purported
15              liens. These issues, declaratory in nature, must be resolved by way of an adversarial
16              proceedings, not a LAM. See In re Coy (Bankr. C.D. Cal. 2016) 552 B.R. 199, 20
17
                   the Federal Rules of Bankruptcy Procedure (“Bankruptcy Rules”)
18
                   provide that any determination of the validity, priority, or extent of a
19                 lien requires an adversary proceeding. Fed. R. Bankr.P. 7001(2);
                   7001(9) (providing that “[t]he following are adversary proceedings: ...
20                 (2) a proceeding to determine the validity, priority, or extent of a lien or
                   other interest in property; ... [or] (9) a proceeding to obtain a declaratory
21
                   judgment relating to any of the foregoing....”). See also In re Lakhany,
22                 538 B.R. 555, 561 (9th Cir. B.A.P. 2015) (“It is error to circumvent the
                   requirement of an adversary proceeding by using a ‘contested matter’
23                 motion under Federal Rule of Bankruptcy Procedure 9014.” (quoting In
24                 re Munoz, 287 B.R. 546, 551 (9th Cir. B.A.P. 2002))).

25
26
     Dated: April 12, 2021                        By:       _______________________________
27
                                                            Karl Avetoom
28                                                          Creditor, In Pro Per

                                                        2


                     EVIDENTIARY OBJECTIONS TO DEBTOR’S LIEN AVOIDANCE MOTION
        Case 8:21-bk-10513-ES                     Doc 33 Filed 04/13/21 Entered 04/13/21 11:11:16                                      Desc
                                                   Main Document    Page 3 of 3



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
OPR 7451 Warner Ave #E191 Huntington Beach, CA 92647 Reg'd Process Server # 3050

 A true and correct copy of the foregoing document entitled CREDITOR KARL AVETOOM’S
 EVIDENTIARY OBJECTIONS TO DEBTOR ROSA FRIDMAN’S LIEN AVOIDANCE MOTION

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
April 12, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

Thomas H Casey (TR) msilva@tomcaseylaw.com, thc@trustesolutions.net; Donald W Reid don@donreidlaw.com
Charles L Murray cmurray@cm3law.com, cm3esquire@gmail.com ; Scott Talkov scott@talkovlaw.com,
talkovlaw@ecf.courtdrive.com, United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) April 6, 2021, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



 April 12, 2021               Sal W. Hanna
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
